Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejection Withdrawal
Applicant’s amendment of Claims 15 and 16 is acknowledged. Thus, the rejection under U.S.C. 112(b) is withdrawn. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the 64 may be formed. For example, the whiskers or fibers 64 may comprise aluminum. After forming the metallic whiskers or fibers 64, e.g., with a galvanic growth process, the whiskers or fibers 64 may be exposed to steam. In this way, a metal oxide may be formed. If the whiskers or fibers 64 comprise aluminum, a compound may be formed by aluminum and oxygen, resulting in Al.sub.2O.sub.3. Other metals may be used instead of aluminum that may be transformed to a ceramic by exposing it to steam. According to another example, a nitriding process may be used, wherein nitrogen is diffused into a metal. For example, the metal whiskers or fibers 64 may be exposed to a nitrogen rich gas, e.g., NH.sub.3, thereby forming a nitride”. A metallic whisker or fiber does not necessarily mean it has a completely metallic structure. Non-metallic elements such as oxygen or nitrogen may be included. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.”). Therefore, the whiskers or fibers 64 may comprise unrecited elements and may not be “completely metallic structures”. Claim 14 depends from Claim 12.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8, 10, 11, 15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Cola (U.S. Patent Pub. No. 2014/0015158) of record, in view of Mengel (U.S. Patent Pub. No. 2012/0068364) of record.
	Regarding Claim 1
FIG. 5 of Cola discloses a power semiconductor module arrangement, comprising: a heat sink; a substrate arrangement (silicon) arranged on the heat sink in a vertical direction; a paste (phase change material) arranged between a surface of the substrate arrangement and a surface of the heat sink in the vertical direction; a plurality of whiskers or fibers (CNT), each of the plurality of whiskers or fibers comprising a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably connected to either the surface of the substrate arrangement or to the surface of the heat sink [0008], wherein different ones of the whiskers or fibers from the plurality that are inseparably [0016] connected to either the surface of the substrate arrangement or to the surface of the heat sink extend from a cross-sectional perspective and are oriented within 10 degrees of a vertical direction that is orthogonal to either the surface of the substrate arrangement or to the surface of the heat sink [0035]. 
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste” and “at least some of the whiskers or fibers contact the thermally conducting particles”.

	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Mengel is identical or substantially identical to that of the claimed invention (graphene, Para. 19). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Mengel. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of improving performance and reliability (Para. 4 of Mengel).

	Regarding Claim 2

	
	Regarding Claim 3
	Cola discloses each of the plurality of whiskers or fibers has a length of between 5µm and 50µm [0085].
	
	Regarding Claim 4
	Cola discloses each of the plurality of whiskers or fibers has a length of between 5µm and 20µm [0085].
	
	Regarding Claim 5
	FIG. 5 of Cola discloses a distance between the substrate arrangement and the heat sink is between 20µm and 50µm [0085].

	Regarding Claim 6
	Mengel discloses each of the plurality of whiskers or fibers comprises one of a metallic material, a ceramic material, and graphene [0019].

	Regarding Claim 7
	Cola discloses each of the plurality of whiskers or fibers comprise at least one of an oxide, a nitride, Cu, Al, Cr, Mo, Wo, and C [0007].


	FIG. 5 of Cola discloses the substrate arrangement comprises a semiconductor substrate, and wherein the surface of the substrate arrangement is a surface of the semiconductor substrate.

	Regarding Claim 10
	FIG. 5 of Cola discloses at least a first part of the plurality of whiskers or fibers extends over a complete distance between the substrate arrangement and the heat sink such that at least the whiskers or fibers of the first part thermally contact both the substrate arrangement and the heat sink.

	Regarding Claim 11
	Cola discloses a thermal conductivity of the plurality of whiskers or fibers is greater than a thermal conductivity of the heat conductive paste [0003].

	Regarding Claim 15
FIG. 5 of Cola discloses a substrate arrangement (silicon), comprising: a surface; a plurality of whiskers or fibers (CNT) formed on the surface; and a paste enclosing the plurality of whiskers or fibers on the surface of the substrate arrangement; a heat sink comprising a surface arranged opposite the surface of the substrate arrangement, wherein each of the plurality of whiskers or fibers comprises a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably [0016] connected to the surface of the substrate arrangement, wherein different ones of 
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste”; and “at least some of the whiskers or fibers contact the thermally conducting particles”.
	FIG. 7 of Mengel discloses a similar power semiconductor module arrangement, comprising: a heat-conducting paste (9) arranged between a surface of the substrate arrangement (5) and a surface of the carrier (8) in the vertical direction, wherein a plurality of thermally conducting particles (13) is evenly distributed within the heat-conducting paste, wherein at least some of the whiskers or fibers contact the thermally conducting particles. 
	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Mengel is identical or substantially identical to that of the claimed invention (graphene, Para. 19). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.


	Regarding Claim 16
FIG. 5 of Cola discloses a method for producing a substrate arrangement (silicon), the method comprising: forming a plurality of whiskers or fibers on a surface of the substrate arrangement; and enclosing the plurality of whiskers or fibers arranged on the surface in a paste, and arranging a heat sink comprising a surface arranged opposite the surface of the substrate arrangement, wherein each of the plurality of whiskers or fibers comprises a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably connected to the surface of the substrate arrangement, wherein different ones of the whiskers or fibers from the plurality that are inseparably connected to either the surface of the substrate arrangement or to the surface of the heat sink extend across one another from a cross-sectional perspective and are oriented within 10 degrees of a vertical direction that is orthogonal to either the surface of the substrate arrangement or to the surface of the heat sink [0035].
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste” and “at least some of the whiskers or fibers contact the thermally conducting particles”.

	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Mengel is identical or substantially identical to that of the claimed invention (graphene, Para. 19). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Mengel. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of improving performance and reliability (Para. 4 of Mengel).
		
	Regarding Claim 18
	Cola discloses the heat conducting paste has a phase configured to change depending on temperature, and wherein applying the heat conducting paste comprises .

Claims 1, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Cola, in view of Hua (U.S. Patent Pub. No. 2007/0001310).
	Regarding Claim 1
FIG. 5 of Cola discloses a power semiconductor module arrangement, comprising: a heat sink; a substrate arrangement (silicon) arranged on the heat sink in a vertical direction; a paste (phase change material) arranged between a surface of the substrate arrangement and a surface of the heat sink in the vertical direction; a plurality of whiskers or fibers (CNT), each of the plurality of whiskers or fibers comprising a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably connected to either the surface of the substrate arrangement or to the surface of the heat sink [0008], wherein different ones of the whiskers or fibers from the plurality that are inseparably [0016] connected to either the surface of the substrate arrangement or to the surface of the heat sink extend from a cross-sectional perspective and are oriented within 10 degrees of a vertical direction that is orthogonal to either the surface of the substrate arrangement or to the surface of the heat sink [0035]. 
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste” and “at least some of the whiskers or fibers contact the thermally conducting particles”.
	FIG. 3 of Hua discloses a similar power semiconductor module arrangement, comprising: a heat-conducting paste (302); and a plurality of whiskers or fibers (324), 
	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Cola is identical or substantially identical to that of the claimed invention (carbon, Para. 66). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Hua. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of improving heat dissipation (Para. 3 of Hua).

	Regarding Claim 15
FIG. 5 of Cola discloses a substrate arrangement (silicon), comprising: a surface; a plurality of whiskers or fibers (CNT) formed on the surface; and a paste enclosing the plurality of whiskers or fibers on the surface of the substrate arrangement; a heat sink comprising a surface arranged opposite the surface of the substrate arrangement, wherein each of the plurality of whiskers or fibers comprises a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably 
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste”; and “at least some of the whiskers or fibers contact the thermally conducting particles”.
	FIG. 3 of Hua discloses a similar power semiconductor module arrangement, comprising: a heat-conducting paste (302); and a plurality of whiskers or fibers (324), wherein a plurality of thermally conducting particles (322) is evenly distributed within the heat-conducting paste, wherein at least some of the whiskers or fibers contact the thermally conducting particles. 
	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Cola is identical or substantially identical to that of the claimed invention (carbon, Para. 66). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.


	Regarding Claim 16
FIG. 5 of Cola discloses a method for producing a substrate arrangement (silicon), the method comprising: forming a plurality of whiskers or fibers on a surface of the substrate arrangement; and enclosing the plurality of whiskers or fibers arranged on the surface in a paste, and arranging a heat sink comprising a surface arranged opposite the surface of the substrate arrangement, wherein each of the plurality of whiskers or fibers comprises a first end and a second end, wherein the first end of each of the plurality of whiskers or fibers is inseparably connected to the surface of the substrate arrangement, wherein different ones of the whiskers or fibers from the plurality that are inseparably connected to either the surface of the substrate arrangement or to the surface of the heat sink extend across one another from a cross-sectional perspective and are oriented within 10 degrees of a vertical direction that is orthogonal to either the surface of the substrate arrangement or to the surface of the heat sink [0035].
	Cola fails to explicitly disclose “a heat-conducting paste”; “a plurality of thermally conducting particles is evenly distributed within the heat-conducting paste” and “at least some of the whiskers or fibers contact the thermally conducting particles”.

	The limitation “a thermal conductivity of the whiskers or fibers is between 20 and 200W/mK” is related to material property. The material of the whiskers or fibers of Cola is identical or substantially identical to that of the claimed invention (carbon, Para. 66). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Hua. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of improving heat dissipation (Para. 3 of Hua).
		
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Cola and Mengel, in view of Jha (U.S. Patent Pub. No. 2014/0246770) of record.
	Regarding Claim 9
	Cola as modified by Mengel discloses Claim 1, wherein the substrate arrangement comprises a semiconductor substrate. 

	FIG. 1 of Jha discloses a similar power semiconductor module arrangement, wherein the substrate arrangement comprises a semiconductor substrate (102) mounted to a base plate (124), and wherein the surface of the substrate arrangement is a surface of the base plate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Jha. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of improving heat removal (Para. 1 of Jha).
		
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Aliyev (U.S. Patent Pub. No. 2013/0256868) of record, in view of Yan (U.S. Patent Pub. No. 2013/0260282).
	Regarding Claim 12
	FIG. 4 of Aliyev discloses a method for producing a power semiconductor module arrangement, the method comprising: forming a plurality of whiskers or fibers (21) on at least one of a surface of a heat sink (10) and a surface of a substrate arrangement (30); applying a heat conducting paste (24) to one of the surface of the substrate arrangement and the surface of the heat sink, so as to enclose the plurality of whiskers or fibers arranged on the respective surface, wherein a plurality of thermally conducting particles (22) is evenly distributed within the heat-conducting paste; and mounting the 
Aliyev fails to explicitly disclose “forming the plurality of whiskers or fibers comprises a galvanic growth process”; “the whiskers or fibers are completely metallic structures”.
	Yan discloses a similar method of forming the plurality of whiskers or fibers, wherein the whiskers or fibers are completely metallic structures and forming the plurality of whiskers or fibers comprises a galvanic growth process [0095]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the fibers of Aliyev, as taught by Yan. The ordinary artisan would have been motivated to modify Aliyev in the above manner for the purpose of improving durability (Para. 16 of Yan).
	
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Aliyev and Yan, in view of Zheng (U.S. Patent Pub. No. 2011/0186265) of record.
	Regarding Claim 14
	Aliyev as modified by Yan discloses Claim 12. 

	FIG. 1 of Zheng discloses a similar method for producing a substrate (22) arrangement, wherein the heat conducting paste (26) has a phase configured to change depending on temperature, and wherein applying the heat conducting paste comprises heating and liquefying the heat conducting paste [0019]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Aliyev, as taught by Zheng. The ordinary artisan would have been motivated to modify Aliyev in the above manner for the purpose of improving heat path (Para. 6 of Zheng).

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Cola and Mengel, in view of Kroener (U.S. Patent Pub. No. 2014/0054020) of record.
	Regarding Claim 17
	Cola as modified by Mengel discloses Claim 16.
Cola as modified by Mengel fails to explicitly disclose “forming the plurality of whiskers or fibers comprises a galvanic growth process”.
	Kroener discloses a similar method of forming the plurality of whiskers or fibers, comprising a galvanic growth process [0006]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the fibers of Cola, as taught by Kroener. The .

Claims 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Cola and Mengel, in view of Imamura (U.S. Patent Pub. No. 2008/0315401) of record.
	Regarding Claim 19
	Cola as modified by Mengel discloses Claim 1. 
Cola as modified by Mengel fails to explicitly disclose “the substrate arrangement comprises a dielectric insulation layer, a first metallization layer attached to an upper side of the dielectric insulation layer, and a second metallization layer attached to a lower side of the dielectric insulation layer”.
	FIG. 1 of Imamura discloses a similar power semiconductor module arrangement, wherein the substrate arrangement comprises a dielectric insulation layer (7), a first metallization layer (4) attached to an upper side of the dielectric insulation layer, and a second metallization layer (4) attached to a lower side of the dielectric insulation layer [0036]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Cola, as taught by Imamura. The ordinary artisan would have been motivated to modify Cola in the above manner for the purpose of enhancing reliability with reduced size and cost (Para. 6 of Imamura).
	
	Regarding Claim 20


Response to Arguments
Applicant’s arguments with respect to Claim 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Applicant’s arguments with respect to Mengel are not persuasive. The Applicant first argues that “Although FIG. 7 appears to depict the conductive particles 13 contacting fibers of the fiber material 4, the complete teachings of Mengel must be considered”. The Examiner argues that drawings can be used as prior art. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). MPEP 2121.04. FIG. 7 of Mengel clearly shows that the conductive particles 13 contact fibers 4. Furthermore, the paragraph of Mengel cited by the Applicant at most means the size of the particles is preferably small enough to avoid the particles simultaneously contact two neighboring fibers. It by no means states that none of the particles is in contact with the fibers. The Applicant next argues that “Mengel contains no suggestion whatsoever that contact between the conductive particles 13 and a "whisker or fiber" provides any benefit to performance and reliability”. The Examiner respectfully disagrees. One of ordinary skill in the art would recognize that uniform distribution of thermally conductive particles into the fiber mesh, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892